DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant's election with traverse of claims 1-7, 21 and 22 drawn to Species I and Species B in the reply filed on 12/13/2021  is acknowledged.  The traversal is on the ground(s) that Species I and II have a genus-species relationship i.e. tissue treatment (species II) is a genus of which traumatic brain injury treatment (species I) is a species.  In this instance, this was found persuasive.
Requirement for Restriction/Election as raised in Office Action dated  10/13/2021 is being withdrawn. Currently, claims 1-22 are being examined on the merits.
Specification
The disclosure is objected to because of the following informalities:
 “…for military or sports equipment where data may not be require, a TBI assumed under suitable criteria …” in page 13  line 23 needs to be corrected.  A suggested correction is -- for military or sports equipment where data may not be required, a TBI assumed under suitable criteria --.
“…when the helmet is wearable article is worn…” in page 16  line 7 needs to be corrected.  A suggested correction is -- when the helmet [[is]] wearable article is worn --.
“…it can be administered by anyone, including an untrained bystanders…” in page 22  line 3-4 needs to be corrected.  A suggested correction is -- it can be administered by anyone, including an untrained bystander[[s]]--.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 1 lines 5-6  “when worn for treating the tissue after a predetermined pressure, force, acceleration, and/or tissue activity is sensed by the one or more sensors or when.” needs to be corrected.  A suggested correction is –when worn for treating the tissue after a predetermined pressure, force, acceleration, and/or tissue activity is sensed by the one or more sensors [[or when]]. –. 
Claim 18 lines 1-2  “a power control module operatively configured to be operatively connected to the one or more sensors to receive data from the one or more sensors” needs to be corrected.  A suggested correction is -- a power control module [[operatively]] configured to be operatively connected to the one or more sensors to receive data from the one or more sensors--.
Claim 22 line 3  “patients head” needs to be corrected.  A suggested correction is – [[patients]] patient’s head --.
Claim 8 in lines 2-3  “a traumatic brain injury” needs to be corrected.  A suggested correction is – the  traumatic brain injury – in light of its antecedent in claim 2 lines 2-3  “a traumatic brain injury”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-15 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-15 recite “the wearable device”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether “The wearable device” is the same as, different than or in addition to “A wearable article” recited in claim 1 line 1 and if different in what way the two differ.
Claim 4 in lines 2-3 recites the limitation "the helmet shell".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 in line 2 and claim 12 in line 2 recites the limitation "the helmet".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 in line 3 recites the limitation "the tissue activity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 in line 2 recites the term “about 0.5 Tesla or above” in the limitation “the one or more stimulators are configured to generate a magnetic field having a strength of about 0.5 Tesla or above” which renders the claim unclear. More specifically, the term “or above” does not provide the reasonable certainty of claim range required i.e. unclear as to what the upper boundary of the range is.  Section 112(b) requires claims “particularly pointing out and distinctly claiming” the invention. Since the claim terms “about 0.5 Tesla or above”, when read in light of 
Dependent claims 2-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-15 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and  16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilla; Arthur A. et al. (Pub. No.: US 20140303425 A1, hereinafter referred to as “Pilla”).
As per independent Claim 1, Pilla discloses a wearable article (Pilla in at least abstract, fig. 5-8, 11-15, 20-23, [0004], [0011], [0021], [0030], [0032-0033], [0035-0047], [0049], [0052], 
More specifically, Pilla in at least [0032-0033], [0037-0038], [0061], [0118], [0166], [0169-0172] for example discloses a wearable article/headgear. See at least [0032] “devices, systems … for delivering electromagnetic signals and fields to individuals at risk of suffering neurological injuries…protective headgear such as helmets that incorporate an electromagnetic field treatment device…sensor”, [0033] “protective helmet”), comprising: 
one or more sensors configured to sense one or more of a pressure, a force, an acceleration, tissue activity (Pilla in at least [0032-0033], [0041], [0037], [0169-0172] for example discloses one or more sensors configured to sense one or more of a pressure, a force, an acceleration, tissue activity. See at least Pilla [0032] “a sensor configured to measure a parameter of the environment, helmet, or the user such as impact or trauma force”; [0037] “the sensor is an accelerometer and/or a pressure sensor”; [0041] “sensor measures an impact force and/or a shockwave force experienced by the user”; [0172]” sensor may be configured to sense the force of trauma or impact on the helmet or the force experienced by the user”); and 
one or more stimulators configured to generate a magnetic field and positioned to apply the magnetic field to a tissue of a user when worn for treating the tissue after a predetermined pressure, force, acceleration, and/or tissue activity is sensed by the one or more sensors or when (Pilla in at least [0032-0033], [0038], [0118], [0169-0172] for example discloses one or more stimulators represented by prior art electromagnetic treatment devices/applicators configured to generate a magnetic field and positioned to apply the magnetic field to a tissue of a user when worn for treating the tissue after a predetermined pressure, force, acceleration, and/or tissue 

As per dependent Claim 2, Pilla further discloses wearable device wherein each of the one or more stimulators are configured to apply a respective magnetic field to brain tissue to prevent propagation of a traumatic brain injury in the brain tissue (Pilla in at least [0118], [0121], [0156], [0166], [0169-0172] for example discloses wherein each of the one or more electromagnetic stimulators are configured to apply a respective magnetic field to brain tissue to prevent propagation of a traumatic brain injury in the brain tissue. See at least Pilla [0121] “PEMF applied prior to, during and after a traumatic event may provide protection from or reduction in injury”; [0156] “devices described herein can be positioned to treat a subject with a traumatic brain injury”; [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… a sensor (e.g. accelerometer) may register the force and speed of an impact and determine whether a concussion is likely to occur…the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, 
As per dependent Claim 16, Pilla further discloses a system (Pilla in at least fig. 22A, 23, [0118], [0159]; Pascual-Leone in at least fig. 4, 8), comprising: 
the wearable article of claim 1(Pilla in at least fig. 11, 12; also see claim 1 analysis. Pascual-Leone in at least fig. 4-5, 8), and; 
an external power supply configured to connect to the wearable article to selectively provide power to the one or more stimulators(Pilla in fig. 23, [0159] and Pascual-Leone in fig. 4, 8).
As per dependent Claim 17, Pilla further discloses system further comprising a manual switch disposed between the external power supply and an output connector and configured to be operated by a user to allow energy to flow from the external power supply to the one or more stimulators (Pilla in at least fig. 11-12, fig. 22A, fig. 23, [0142], [0159], [0166], [0174], [0181] for example discloses a manual switch disposed between the external power supply and an output connector and configured to be operated by a user to allow energy to flow from the external power supply to the one or more stimulators. See at least Pilla [0142] “a signal generator and battery is housed in the miniature control circuit/signal generator 201 and the miniature control circuit/signal generator 201 may contain an on/off switch and light indicator.”; [0166] “a portion of the device, such as the on/off button of a control circuit/signal generator is accessible via a surface of the helmet where the remaining portions of the device are not.”; [0174] “the control circuit/signal generator 1201 can be disposed at the top portion of the helmet such that the on/off button can be accessed from a surface of the helmet”).

As per dependent Claim 18, Pilla further discloses system further comprising a power control module operatively configured to be operatively connected to the one or more sensors to receive data from the one or more sensors and/or to allow energy to flow from the external power supply to the one or more stimulators as a function of the data received from the one or more sensors(Pilla in at least [0055], [0163], [0169] for example discloses system processor that performs the function of the power control module with the processor while executing the power control functionality configured to be operatively connected to the one or more sensors to receive data from the one or more sensors and/or to allow energy to flow from the external power supply to the one or more stimulators as a function of the data received from the one or more sensors. See at least Pilla [0163] “the devices may include a sensor configured to monitor a patient's condition for changes… a device may include a sensor that collects data on the patient's intracranial pressure. Based on the amount of intracranial pressure, the device may automatically turn on for treatment once threshold pressure levels are reached… the device may turn off automatically if pressure levels return to normal… a device providing treatment may modify and adjust treatment parameters based on the feedback from sensors… a device may change treatment parameters if the sensor registers an increase in intracranial pressure”; [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, the treatment device may employ a pre-programmed EMF treatment to mitigate inflammation and swelling that is about to occur from the impact…the device may transmit the sensor data or active status to another device such as computer, smart phone, printer, or other medical equipment/device…The sensor can be located within the signal generator on the helmet or 
As per dependent Claim 19, Pilla further discloses system wherein the power control module is configured to activate the one or more stimulators when the pressure, the force, or the acceleration are above a shock threshold and/or when the tissue activity is of a predetermined characteristic (Pilla in at least [0055], [0163], [0169] for example discloses system processor that performs the function of the power control module with the processor while executing the power control functionality configured to activate the one or more stimulators when the pressure, the force, or the acceleration are above a shock threshold and/or when the tissue activity is of a predetermined characteristic. See at least Pilla [0163] “the devices may include a sensor configured to monitor a patient's condition for changes… a device may include a sensor that collects data on the patient's intracranial pressure. Based on the amount of intracranial pressure, the device may automatically turn on for treatment once threshold pressure levels are reached. Similarly, the device may turn off automatically if pressure levels return to normal… a device providing treatment may modify and adjust treatment parameters based on the feedback from sensors… a device may change treatment parameters if the sensor registers an increase in intracranial pressure”; [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, the treatment device may employ a pre-programmed EMF treatment to mitigate inflammation and swelling that is about to occur from the impact…the device may transmit the sensor data or active status to another device such as computer, smart phone, printer, or other medical equipment/device…The sensor can be 
As per independent Claim 20, Pilla discloses a  wearable article (Pilla in at least abstract, fig. 5-8, 11-15, 20-23, [0004], [0011], [0021], [0030], [0032-0033], [0035-0047], [0049], [0052], [0054-0055], [0058], [0061-0062], [0067-0068], [0071], [0073], [0082], [0102-0106], [0111], [0113-0114], [0118], [0121-0122], [0124-0125], [0129], [0131], [0137], [0142], [0145], [0150], [0152], [0156], [0158-0159], [0163], [0166], [0169-0172], [0174-0175], [0177-0181], [0187] for example discloses relevant subject-matter. 
More specifically, Pilla in at least [0032-0033], [0037-0038], [0061], [0118], [0166], [0169-0172] for example discloses a wearable article/headgear. See at least [0032] “devices, systems and methods for delivering electromagnetic signals and fields to individuals at risk of suffering neurological injuries…protective headgear such as helmets that incorporate an electromagnetic field treatment device…sensor”, [0033] “protective helmet”), comprising: 
one or more sensors configured to sense one or more of pressure, force, acceleration, and/or tissue activity (Pilla in at least [0032-0033], [0041], [0037], [0169-0172] for example discloses one or more sensors configured to sense one or more of a pressure, a force, an acceleration, and/or tissue activity. See at least Pilla [0032] “a sensor configured to measure a parameter of the environment, helmet, or the user such as impact or trauma force”; [0037] “the sensor is an accelerometer and/or a pressure sensor”; [0041] “sensor measures an impact force and/or a shockwave force experienced by the user”; [0172]” sensor may be configured to sense the force of trauma or impact on the helmet or the force experienced by the user”); 

a control module operatively connected to the one or more sensors and the one or more stimulators and configured to activate the one or more stimulators when the pressure, the force, or the acceleration are above a shock threshold and/or when the tissue activity is of a predetermined characteristic (Pilla in at least [0035], [0055], [0118], [0163], [0166], [0169-0170], fig. 22A, 23 for example discloses a control module operatively connected to the one or more sensors and the one or more stimulators/applicators and configured to activate the one or more stimulators/applicators when the pressure, the force, or the acceleration are above a shock threshold and/or when the tissue activity is of a predetermined characteristic. See at least Pilla [0163] “the devices may include a sensor configured to monitor a patient's condition for changes. For example, a device may include a sensor that collects data on the patient's intracranial pressure. 
As per independent Claim 21, Pilla discloses a helmet or helmet padding configured to detect and/or treat a traumatic brain injury(Pilla in at least fig. 11-13, [0011], [0021], [0030], [0118], [0156], [0166], [0169-0172] for example discloses a helmet or helmet padding (fig. 11-12) 
As per independent Claim 22, Pilla discloses a medical device system configured for the rapid response treatment of a traumatic brain injury in a prehospital environment (Pilla in at least fig. 6-8, 11-13, 21, 23, [0011], [0021], [0161-0162]  for example discloses a medical device system configured for the rapid response treatment of a traumatic brain injury in a prehospital environment. See at least [0011] “provide EMF treatment to patients close in time to a neurological injury. Immediate or substantially immediate medical treatment can greatly reduce the damage that arises from a head injury. Some embodiments described provide for protective articles such as helmets that initiate EMF treatment once a threshold event occurs.”; [0021]” provide EMF treatment to patients as soon as possible after injury where medical attention is not immediate… provide EMF treatment immediately after injury…the present invention can be incorporated into protective articles such as headgear … which will provide EMF treatment once a threshold event has occurred”; [0161]” a PEMF treatment device is configured to accommodate a bandaged patient suffering from TBI”), comprising 
a pad system (Pilla in at least fig. 6-8, 11-13, 21, 23, [0033], [0172], [0174] discloses a pad system. See at least Pilla [0033] “a protective helmet apparatus for delivering electromagnetic treatment comprising a helmet shell having an opening adapted to receive the head of a user, at least a layer of padding within the helmet shell configured to provide comfort and reduce impact forces on the head of the user, an electromagnetic treatment device at least partially within the helmet shell, and a sensor coupled to helmet”; [0174]” the electromagnetic delivery system can be placed …attached to a structure of the helmet such as … padding”)
configured to be applied to a patients head to provide diagnosis and/or treatment of the traumatic brain injury(Pilla in at least fig. 6-8, 11-13, 21 [0011], [0021], [0030], [0033], [0118], [0156], [0161-062], [0166], [0169-0172] for example discloses system configured to be applied to a patients head to provide diagnosis and/or treatment of the traumatic brain injury. See at least .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pilla in view of  Pascual-Leone; Alvaro et al. (Pub. No.: US 20100113959 A1, hereinafter referred to as “Pascual-Leone”).
As per dependent Claim 3, Pilla discloses wearable device of claim 2 (see claim 2 analysis), wherein the wearable article further comprising helmet padding, wherein the one or more stimulators are disposed in the helmet and configured to be positioned to apply the magnetic field to one or more predetermined areas of a brain (Pilla at least [0033], [0061], [0118], [0129], [0150], [0166], [0172], [0174] for example discloses the wearable article further comprising helmet padding, wherein the one or more stimulators/applicators are disposed in the helmet and configured to be positioned to apply the magnetic field to one or more predetermined areas of a brain as needed for treatment. See at least Pilla [0033] “a protective helmet apparatus for delivering electromagnetic treatment comprising a helmet shell having an opening adapted to receive the head of a user, at least a layer of padding within the helmet shell configured to provide comfort and reduce impact forces on the head of the user, an electromagnetic treatment device at least partially within the helmet shell, and a sensor coupled to helmet”; [0061] “the electromagnetic treatment delivery device may include an article of headwear configured to be 
Pilla  does not explicitly disclose stimulators are disposed in the helmet padding.
However, in an analogous sensor feedback based brain tissue stimulation therapy via wearable system field of endeavor, Pascual-Leone discloses a wearable article (Pascual-Leone in at least abstract, fig. 3, [0005-0006], fig. 8, [0068], [0074-0075], [0094-0096] for example discloses relevant subject-matter. More specifically, Pascual-Leone in [0005-0006] for example discloses wearable article/helmet. See at least Pascual-Leone [0006] “a portable transcranial magnetic stimulation (TMS) device for delivering a TMS procedure comprising at least one coil that, when energized, generates electromagnetic energy, a helmet adapted to fit a user's head and configured to hold the at least one coil in a predetermined position with respect to the user's head”) 
wherein the one or more stimulators are disposed in the helmet padding and configured to be positioned to apply the magnetic field to one or more predetermined areas of a brain(Pascual-Leone in at least in fig. 3 for example discloses  stimulators/coil disposed in the helmet padding/padding and configured to be positioned to apply the magnetic field to one or more predetermined areas of a brain. Here, fig. 3, para. [0075] “foam…may be any suitable material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposition of the stimulators with respect to the helmet padding as taught by Pilla, such that that stimulators are disposed in the helmet padding, as taught by Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of securing and conforming the stimulator/EMF applicator coils to the shape of the targeted body part i.e. patient’s head in order to render EMF therapy to brain tissue in an optimal manner  (Pascual-Leone, [0074-0075]).

As per dependent Claim 4, the combination of Pilla and Pascual-Leone as a whole further discloses wearable device wherein the wearable article further comprises a hard shell, wherein the helmet padding with the one or more stimulators is disposed within the helmet shell(Pilla in at least fig. 11C, 12A, [0033], [0172], [0174] for example discloses the wearable article further comprises a hard shell, wherein the helmet padding with the one or more stimulators is disposed 

As per dependent Claim 5, the combination of Pilla and Pascual-Leone as a whole further discloses wearable device wherein the one or more stimulators each include one or more coils(Pilla in at least [0004], [0047] for example discloses one or more coils. See at least Pilla [0004] “multi-coil applicator configured to provide therapeutic electromagnetic field treatment to a single or combinations of multiple regions of a user's head as the therapy requires” [0047] “the applicator comprises pliable and conformable coils having a generally circular shape”),
wherein the one or more coils are positioned such that a central axis of the one or more coils is substantially perpendicular to a scalp surface when the wearable device is worn(Pilla in at least fig. 13B, fig. 15A, fig. 21B, [0061-0063], [0145], [0156], [0159], [0175] for example discloses the one or more coils are positioned such that a central axis of the one or more coils is substantially perpendicular to a scalp surface when the wearable device is worn for example as illustrated in fig. 13B, 15A, 21B. See at least  Pilla [0061] “the multi-coil applicator is incorporated into the headwear”; [0156] “devices … can be positioned to treat a subject with a traumatic brain injury…figure eight configuration may include a plurality of generating members/applicators or, alternatively, a multi-coil applicator”; [0159]”the multi-coil applicator …the figure eight configuration worn on a user's head… the two coils 2102 may be placed on opposing hemispheres of the user's head… the coils may be situated on the user's head in any suitable manner to provide treatment to multiple areas”).
As per dependent Claim 6, the combination of Pilla and Pascual-Leone as a whole further discloses wearable device wherein the one or more stimulators are configured to generate a magnetic field having a strength of about 0.5 Tesla or above (Pilla in at least [0004], [0035] and [0125]  for example discloses wherein the one or more stimulators are configured to generate a magnetic field having a therapeutically effective strength while Pascual-Leone in [0135] discloses stimulators are configured to generate a magnetic field having a strength of 1-4 Teslas which encompasses magnetic fields having a strength about 0.5 Tesla or above. Thus, the combination of applied art as a whole discloses the limitation as now explicitly, positively and specifically recited by the Applicants. See Pilla at least [0035] “the electromagnetic treatment device includes an applicator configured to deliver a therapeutic electromagnetic field to the user's head …to induce the therapeutic electromagnetic field with a sequence and regimen appropriate to the therapeutic need”; Pascual-Leone [0135]” a magnetic stimulating coil that produces pulsed fields of 1-4 Teslas in strength”).

As per dependent Claim 7, the combination of Pilla and Pascual-Leone as a whole further discloses wearable device wherein the one or more stimulators include at least one frontal lobe stimulator and at least one parietal and/or temporal stimulator(Pilla in at least fig. 13, 15, 21, [0128], [0150] for example discloses  See at last [0150] “the EMF method may include a plurality of EMF delivery devices that are positioned in contact or in proximity to various target locations…a plurality of devices may be positioned in a variety of regions (e.g. top, bottom, partial rear, temporal lobe, etc.) as needed for treatment”).
As per dependent Claim 8, the combination of Pilla and Pascual-Leone as a whole further discloses wearable device further comprising a controller operatively connected to the one or 

As per dependent Claim 9, the combination of Pilla and Pascual-Leone as a whole further disclose a wearable device wherein the controller is configured to activate an indicator when the shock event occurs(Pilla in at least [0040], [0169] for example discloses the controller is configured to activate an indicator when the shock event occurs. See at least Pilla [0169] “the 
As per dependent Claim 12, the combination of Pilla and Pascual-Leone as a whole further discloses wearable device further comprising a power source connected to and/or contained within the helmet(Pascual-Leone in fig. 5B, [0080] for example discloses a power source 3,4 connected to and/or contained within the helmet), 
wherein the controller is configured to cause energy from the power source to flow to the one or more stimulators to cause generation of each magnetic field (Pilla in at least [0137], [0142], [0153], [0163] for example discloses the controller is configured to cause energy from the power source to flow to the one or more stimulators to cause generation of each magnetic field. See at least Pilla [0142] “a signal generator and battery is housed in the miniature control circuit/signal generator 201 and the miniature control circuit/signal generator 201 may contain an on/off switch and light indicator”; [0153] “one coil may provide an "on" interval while another coil is in an "off" cycle for the same interval and then in a subsequent interval the coils switch on and off positions”;[0163] “the devices may include a sensor configured to monitor a patient's condition for changes. For example, a device may include a sensor that collects data on the patient's intracranial pressure. Based on the amount of intracranial pressure, the device may automatically turn on for treatment once threshold pressure levels are reached. Similarly, the device may turn off automatically if pressure levels return to normal. Additionally, a device providing treatment may modify and adjust treatment parameters based on the feedback from 

As per dependent Claim 13, the combination of Pilla and Pascual-Leone as a whole further discloses wearable device wherein the controller is configured to pulse each stimulator to create a pulsed magnetic field( Pilla in at least [0036], [0071],[0124], [0153], [0180] for example discloses the controller is configured to pulse each stimulator to create a pulsed magnetic field. See Pilla [0153] “application of the EMF can be done in alternating or simultaneous cycles. For example, in some treatments, both coils 353, 352 can provide pulsing magnetic fields of the same treatment regime (same frequency, same repetition, etc.) in sync while, in other embodiments, the coils alternate in providing EMF to their respective locations”).
As per dependent Claim 14, the disclosure of the combination of Pilla and Pascual-Leone as a whole makes obvious wearable device wherein the controller is configured to provide one or more pulses to each stimulator at a repeating rate of about 20 HZ to about 60 HZ for about 40 seconds (Examiner notes that the instant application specification is silent as to the criticality of the recites pulse parameters as also evidenced in Applicant’s instant application specification page 4 lines 1-2 and page 12 lines 1-2 which states “Any other suitable power signal for causing the desired effect (e.g., for preventing propagation of a traumatic brain injury) is contemplated”. Interpreting the claim limitation in light of the instant application specification, Pilla disclosure in [0006], [0036], [0070-0071], [0073], [0124], [0180]  for example of a controller configured to provide one or more pulses to each stimulator at a repeating rate and duration for causing the desired effect of preventing propagation of a traumatic brain injury makes the limitation as now 
As per dependent Claim 15, the disclosure of the combination of Pilla and Pascual-Leone as a whole makes obvious  wearable device wherein the one or more pulses includes three pulses(Examiner notes that the instant application specification is silent as to the criticality of the recites pulse parameters as also evidenced in Applicant’s instant application specification page 4 lines 1-2 and page 12 lines 1-2 which states “Any other suitable power signal for causing the desired effect (e.g., for preventing propagation of a traumatic brain injury) is contemplated”. Further Applicant in at least page 11 lines 19-20 admits claimed subject-matter as already known to those having ordinary skill in the art. Interpreting the claim limitation in light of the instant application specification, Pilla disclosure in [0036], [0056], [0070-0071], [0073], [0124], [0180] for example of therapeutically effective bursts for causing the desired effect of preventing propagation of a traumatic brain injury makes the limitation as now explicitly, positively and specifically recited by the Applicants obvious).
Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pilla in view of Pascual-Leone and further in view of John; Jaison C. (Pub. No.: US 20180325464 A1, hereinafter referred to as “John”).
As per dependent Claim 10, the combination of Pilla and Pascual-Leone as a whole discloses wearable device of claim 9 (see claim 9), wherein the indicator is or includes lights (Pilla in at least [0040], [0169] for example discloses lights on the back of the helmet that blink or turn on to indicate the device is active )
		The combination of Pilla and Pascual-Leone as a whole does not explicitly disclose the indicator is or includes an LED.

		wherein the indicator is or includes an LED (John in at least [0057] for example discloses wherein the indicator is or includes an LED. See at least John [0057] “When the base station 810 determines that the force vector 710, the kinetic index, the health risk and/or the concussion index exceeds corresponding reference values, thresholds, and/or reference ranges, and/or matches a predetermined pattern of magnitude and/or direction, a responsive action is taken. The responsive action may include one or more of providing a warning, logging the event (including details of the force vector, time and date, etc.), switching on an indicator (e.g., an LED) on the helmet, and/or disqualifying the player wearing the helmet from further action, and/or providing a therapy” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brain injury occurrence indicator lights on the wearable helmet system of Pilla, as modified with Pascual-Leone, to be of the LED type indicator lights as disclosed in John. A person of ordinary skill would have been motivated to do so, with a 

As per dependent Claim 11, the combination of Pilla, Pascual-Leone and John  as a whole further discloses wearable device wherein the stimulators and/or the controller and/or the one or more sensors are configured to connect to an external power supply via an input (Pilla in at least fig. 23, [0156] for example discloses  wherein the stimulators and/or the controller and/or the one or more sensors are configured to connect to an external power supply via an input/external power supply cord. Further, Pascual-Leone in fig. 4, 8 for example discloses wherein the stimulators and/or the controller and/or the one or more sensors are configured to connect to an external power supply/power supply via an input/electrical power supply cable), wherein the external power supply is separate from the helmet and configured to provide suitable energy to generate each respective magnetic field(Pilla fig. 23, [0156] discloses an the external power supply is separate from the helmet which encompasses the coils such as 2102 and configured to provide suitable energy to generate each respective magnetic field. Further, Pascual-Leone in fig. 4, 8 for example discloses the external power supply/power supply is separate from the helmet and configured to provide suitable energy to generate each respective magnetic field).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20200001099 A1 for disclosing a head wearable therapy device that includes an EEG feedback sensor based transcranial magnetic stimulator (see fig. 7, [0079-0081]) similar in terms of providing sensor based magnetic stimulation via  head wearable device to that claimed and disclosed.
US 20170143067 A1  for disclosing helmet with a LED display panel comprising  one or more LEDs  which convey severity of an head trauma impact, thus determining a course of treatment for the subject based on the LED indications given by the device (fig. 9, 12A, 12B, 16, [0269]) similar in terms of using LEDs on helmet to alert and indicate trauma to that claimed and disclosed. 
US 20160001096 A1 for disclosing Transcranial Magnetic Stimulation  and TBS (Theta-Burst Stimulation that consists of short bursts (e.g., three) of high-frequency pulses impulses repeated at 5 Hz (the frequency of the theta rhythm in the EEG) stimulation (see [0036], [0038], [0049], [0053], [0140], [0382], [0569], [0735]) used to treat traumatic brain injury and concussion similar to that claimed and disclosed. 
US 20150051663 A1 for disclosing transcranial current stimulation (tCS) and/or Transcranial magnetic stimulation (TMS) for selective stimulation, based on measures of brain activity and physiological characteristics and measures similar to that disclosed and claimed.
US 10688274 B1 for disclosing system for treating traumatic brain injury via methods and apparatus for multi-modal augmentation of neural plasticity of the nervous system and modification of the psycho-physiological state of the user using electrical stimulation combined 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            	February 15, 2022